                        1       WENDY M. KRINCEK, ESQ., Bar No. 6417
                                DIANA G. DICKINSON, ESQ., Bar No. 13477
                        2       LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                        3       Suite 300
                                Las Vegas, NV 89169-5937
                        4       Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                        5       Email:       wkrincek@littler.com
                                             ddickinson@littler.com
                        6
                                Attorneys for Defendant
                        7       VALLEY HEALTH SYSTEM, LLC

                        8
                                                               UNITED STATES DISTRICT COURT
                        9
                                                                     DISTRICT OF NEVADA
                     10

                     11
                                KEVIN SLOVER,                                    Case No. 2:20-cv-00568-APG-VCF
                     12
                                                  Plaintiff,
                     13
                                vs.                                              STIPULATION TO EXTEND TIME FOR
                     14                                                          DEFENDANT TO FILE RESPONSIVE
                                VALLEY HEALTH SYSTEM, LLC, and                   PLEADING
                     15         DOES 1-5, inclusive,
                                                                                 [FIRST REQUEST]
                     16                           Defendants.

                     17

                     18                Plaintiff KEVIN SLOVER (“Plaintiff”) and Defendant VALLEY HEALTH SYSTEM, LLC

                     19         (“Defendant”), by and through their undersigned counsel, hereby agree and stipulate to extend the time

                     20         for Defendant to file a responsive pleading from the current deadline of April 22, 2020, up to and

                     21         including May 13, 2020.

                     22                Such extension is necessary in light of the fact that Defendant’s counsel was recently retained.

                     23         The additional time will allow defense counsel to continue to investigate the allegations in the

                     24         Complaint and prepare a sufficient responsive pleading.

                     25

                     26         ///

                     27

                     28         ///
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                        1                This is the first request for an extension of time to respond to the Complaint. This request is

                        2       made in good faith and not for the purpose of delay.

                        3       Dated: April 13, 2020                           Dated: April 13, 2020
                        4
                                Respectfully submitted,                          Respectfully submitted,
                        5

                        6
                                /s/ Theresa M. Santos                            /s/ Diana G. Dickinson
                        7       DANIEL R. WATKINS, ESQ.                          WENDY MEDURA KRINCEK, ESQ.
                                THERESA M. SANTOS, ESQ.                          DIANA G. DICKINSON, ESQ.
                        8       WATKINS & LETOFSKY, LLP                          LITTLER MENDELSON, P.C.
                        9       Attorneys for Plaintiff                         Attorneys for Defendant
                                KEVIN SLOVER                                    VALLEY HEALTH SYSTEM, LLC
                     10

                     11
                                                                                       ORDER
                     12
                                                                                       IT IS SO ORDERED.
                     13
                                                                                               April 14
                     14                                                                Dated: _____________________, 2020.

                     15

                     16
                                                                                       _______________________________________
                     17                                                                UNITED STATES MAGISTRATE JUDGE

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28         4822-6153-1065.1 069080.1000
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                  2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
